Citation Nr: 0711847	
Decision Date: 04/23/07    Archive Date: 05/01/07

DOCKET NO.  02-01 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
pension in the calculated amount of $5,193.44.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rose, Counsel 






INTRODUCTION

The appellant had active military service from September 1955 
to March 1966.

This matter originally came before the Board of Veterans' 
Appeals (Board) from decisions by the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO) Committee on Waivers and Compromises (Committee), which 
denied entitlement to the waiver sought on appeal.

In a January 2003 decision, the Board found that waiver of 
recovery of the overpayment was not precluded by fraud, 
misrepresentation, or bad faith on the part of the appellant.  
Having made that determination, the Board remanded the case 
for the RO to apply the standard of equity and good 
conscience to the appellant's request for entitlement to 
waiver of recovery of the overpayment.

In a December 2004 rating action, the RO determined that 
recovery of the overpayment in the amount of $5,193.44, would 
not be against equity and good conscience and, therefore, was 
not waived.  In March 2005, the Board remanded this matter 
for further development.  This matter is again before the 
Board. 


FINDINGS OF FACT

1.  The amount of overpaid pension benefits is $5,193.44.

2.  Neither the appellant nor VA were at fault in creating 
the debt.

3.  The failure of the Government to insist upon its right to 
repayment of the assessed overpayment indebtedness would 
result in unjust enrichment of the appellant, inasmuch as he 
accepted benefits to which he was not entitled, based on his 
receipt of benefits from the Social Security Administration 
(SSA).  

4.  Collection of that indebtedness would not defeat the 
purpose of the pension benefit program, or otherwise be 
inequitable.
5.  Financial hardship on the appellant's part resulting from 
recovery of the indebtedness is not shown.    


CONCLUSION OF LAW

Recovery of the overpayment of VA pension benefits, in the 
amount of $5,193.44, would not be against equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302 (West 2002); 38 C.F.R. 
§§ 1.963, 1.965 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005), made several amendments to the law governing 
certain VA claims, to include redefining VA's duty-to-assist 
and notification obligations.  These changes are not 
applicable to claims such as the one decided herein.  See 
Barger v. Principi, 16 Vet. App. 132 (2002).  The United 
States Court of Appeals for Veterans Claims (Court) in Barger 
held that the VCAA, with its expanded duties, is not 
applicable to cases involving waiver of recovery of 
overpayment claims, pointing out that the statute at issue in 
such cases was not found Title 38, United States Code, 
Chapter 51 (i.e. the laws changed by VCAA).

The appellant applied for nonservice-connected pension 
benefits in July 1997.  Pension benefits were granted by the 
RO in September 1997.   

In May 2000, the appellant was notified that VA received 
information from SSA indicating that he was receiving $742 in 
monthly SSA benefits.  Award action was taken to 
retroactively reduce the veteran's VA pension benefits from 
$749 to $7.08, effective from December 1, 1999.  This action 
resulted in an overpayment of $5,193.44.  The appellant does 
not dispute the creation of the overpayment.  Rather, he 
asserts that he is entitled to a waiver of the overpayment 
because he promptly advised VA by mail that he was in receipt 
of SSA benefits; he was unaware of the law that prevented him 
from collecting his full disability pension while collecting 
SSA benefits and; because of the financial hardship that 
would result if the debt were not waived.  

The Board's January 2003 decision determined that there was 
no fraud, misrepresentation, or bad faith on the part of the 
appellant in the creation of the overpayment.   The Board 
remanded the issue for a determination of whether collection 
of the debt would be against equity and good conscience.  
Subsequently, the Committee on Waivers and Compromises (the 
Committee), in a December 2004 decision, determined that 
recovery of the overpayment of VA pension benefits in the 
calculated amount of $5,193.44, would not be against equity 
and good conscience.  

The pertinent regulation in this case provides that the 
standard of "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights. 38 C.F.R. § 1.965(a).  
The elements of equity and good conscience are as follows: 
(1) fault of debtor, where actions of the debtor contribute 
to creation of the debt; (2) balancing of faults, weighing 
fault of debtor against VA fault; (3) undue hardship, whether 
collection would deprive debtor or family of basic 
necessities; (4) defeat the purpose, whether withholding of 
benefits or recovery would nullify the objective for which 
benefits were intended; (5) unjust enrichment, failure to 
make restitution would result in unfair gain to the debtor; 
(6) changing position to one's detriment, reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation. All listed elements of 
equity and good conscience must be considered in a waiver 
decision. See Ridings v. Brown, 6 Vet. App. 544 (1994).

Here, the most pertinent factors are fault, unjust 
enrichment, defeat the purpose of the benefit, and financial 
hardship.  For the issue of fault, the Board finds no fault 
on the part of the appellant.  In a February 1997 private 
medical report, the appellant informed the physician that his 
mood currently was apathetic and he felt that he should be 
happier since he received his SSI, which he had been waiting 
eagerly for approval.  Thus, the evidence shows that the 
appellant was in receipt of SSA benefits prior to receiving 
nonservice-connected pension benefits, which were approved in 
September 1997.  

Although the medical records indicated that the veteran was 
apparently receiving SSI, the veteran indicated in his July 
1997 application for nonservice-connected benefits that he 
was receiving no income at that time, other than food stamps.  
A notation of a current application for SSI was crossed out, 
and in different ink color, it was noted that the veteran was 
receiving SSI of $484 per month.  It is not clear from the 
record that VA had any knowledge of the veteran's SSI income 
in 1997.  

The notice of the September 1997 decision was mailed to the 
appellant, along with a letter informing him of his 
responsibilities to report "any income change" or "net 
worth increase" to VA "right away."  The letter also 
reflected that his countable income included $0 for Social 
Security and $0 for any other income.  The veteran did not 
notify VA of any discrepancy in this information.  There is 
no evidence that the veteran notified the Department of this 
error prior to the year 2000.  

While the evidence was conflicting, it is not clear from the 
evidence that the veteran or VA was at fault in creating the 
debt.  

The Board also notes that the appellant continually asserts 
that he was not informed that he could not receive both VA 
and SSA benefits in full.  The Supreme Court has held that 
everyone dealing with the Government is charged with 
knowledge of federal statues and lawfully promulgated agency 
regulations.  Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 
384-385 (1947).  Thus, regulations are binding on all who 
seek to come within their sphere, "regardless of actual 
knowledge of what is in the [r]egulations or of the hardship 
resulting from innocent ignorance." Id. at 385, Morris 
(John) v. Derwinski, 1 Vet. App. 260, 265 (1991).  In this 
case, the appellant is responsible for the debt, regardless 
of actual knowledge of what the regulations were regarding VA 
and SSA benefits.  

In regard to whether collection would defeat the purpose of 
the benefit, the Board notes that withholding of benefits or 
recovery would not nullify the objective for which benefits 
were intended since the appellant was paid VA pension 
benefits at the full rate, while receiving SSA benefits.

The appellant would be unjustly enriched if the benefits were 
not recovered, since failure to make restitution would result 
in unfair gain to the appellant as he was erroneously paid 
pension benefits to which he was not entitled.

The Board has also considered whether the appellant would 
suffer undue financial hardship if forced to repay the debt 
at issue.  The claims file includes a financial status report 
filed by the appellant in May 2003.  He indicated that he was 
not employed and monthly gross salary was $805 and $829 in 
monthly expenses, resulting in a negative balance of $24.   
He also reported no Social Security payments.  In January 
2005, the appellant submitted a statement in which he 
indicated in pertinent part that his part-time employment was 
forced upon him in order to make ends meet, and caused much 
stress to him.  

Based upon the above information, the Board remanded this 
case in May 2005, requesting that the RO ask the appellant to 
clarify his monthly income as it related to his receipt of 
any monthly Social Security benefits and gross income from 
his part-time job.  The RO was also asked to furnish the 
veteran with a current financial status report for his 
completion.   

The RO complied with the Board's request by issue in a June 
2005 letter to the appellant.  A written response was 
received by the veteran in July 2005.  The veteran indicated 
that his monthly SSA income was $897.  However, the appellant 
did not include a financial status report in his response.  
The appellant also did not provide gross income from his 
part-time job.  Instead, the appellant indicated that it was 
"a small but vital part time job," but provided no 
financial information.    

If the appellant wishes help, he cannot passively wait for it 
in circumstances where he may or should have information that 
is essential in obtaining putative evidence. See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Here, the Board gave 
the appellant an opportunity to provide evidence necessary to 
help in the determination whether repayment of the debt would 
constitute an undue hardship, or whether collection would 
deprive the appellant of basic necessities.  The appellant 
has not provided such information.  Thus, financial hardship 
on the appellant's part resulting from recovery of the 
indebtedness is not shown.

The appellant's representative essentially argued that the 
veteran's mental health condition should be a factored in 
consideration of a waiver.  Upon review, a psychiatric 
evaluation performed by in February 1997 clearly showed that 
the veteran met the criteria for a Major Depressive Disorder 
and Generalized Anxiety Disorder.  Contrary to the argument 
raised by the appellant's representative, dementia was not 
noted on evaluation.  In addition, memory and concentration 
remained unimpaired, and his insight and judgment were fair.  
The veteran is considered competent to handle his pension 
payments.  While the Board considered the veteran's mental 
status, it does not appear that this prevented him from 
providing necessary financial information in order to 
determine whether collection of the debt would cause an undue 
hardship.   

In sum, the Board concludes that the negative evidence 
outweighs the positive evidence and that the facts in this 
case do not demonstrate that the recovery of the overpayment 
would be against equity and good conscience.  38 U.S.C.A. § 
5107(b) (West 2002).  There is no fault on the part of the 
veteran or VA in the creation of the debt.  Financial 
hardship is not shown and the appellant would be unjustly 
enriched if he were allowed to keep pension benefits to which 
he was not entitled.  In essence, the elements of equity and 
good conscience are not in the appellant's favor.




ORDER

Waiver of the recovery of an overpayment of disability 
benefits in the amount of $5,0193.44, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


